Exhibit 10.1

SECOND AMENDMENT TO IMPERIAL SUGAR COMPANY

LONG TERM INCENTIVE PLAN

(As Amended and Restated, effective January 10, 2003)

Pursuant to the terms and provisions of Article Twelve of the Imperial Sugar
Company Long-Term Incentive Plan as Amended and Restated, effective January 10,
2003 (the “Plan”), Imperial Sugar Company (the “Company”) hereby adopts the
following Second Amendment to the Plan. All terms not otherwise defined herein
shall have the meaning ascribed to such terms in the Plan.

W I T N E S S E T H:

WHEREAS, on January 16, 2008 the Board of Directors (“Board”) approved an
amendment to the Plan to modify Section 8.4, Substitution of Awards, to include
a requirement for the Board of Directors to obtain shareholder approval prior to
(i) reducing or allowing the Compensation Committee to reduce the exercise price
of an outstanding option or (ii) making or allowing the Compensation Committee
to make substitutions of awards if such substitution would result in the
issuance of an option in exchange for the cancellation of an option with a
higher exercise price under the Plan;

NOW, THEREFORE, at the direction of the Board of the Company, the Plan is hereby
amended as follows:

Section 8.4 of the Plan is hereby amended in its entirety by substituting the
following therefor:

Section 8.4 Substitution of Awards. Subject to the limitations of Section 5.1
and Article Seven, at the discretion of the Committee, a Participant who has
been granted an Award may be offered an election to substitute an Award received
for another Award or Awards of the same or different type; provided, however, no
such substitution shall be made without prior shareholder approval if it would
result in the reduction of the exercise price of an outstanding Option or
issuance of an Option in exchange for the cancellation of an Option with a
higher exercise price. Shareholder approval shall not be required for actions
taken by the Board or the Compensation Committee pursuant to Article 14.2 of the
Plan.

Each amendment made by this Second Amendment to the Plan has been effected in
conformity with the provisions of the Plan. Except as expressly amended by the
terms of this Second Amendment, the Plan (as amended by the First Amendment) as
in existence prior to the effectiveness of this Second Amendment shall remain in
full force and effect.

Date: January 16, 2008

 

1



--------------------------------------------------------------------------------

IMPERIAL SUGAR COMPANY

/s/ Robert A. Peiser

Robert A. Peiser, President and Chief Executive Officer

 

2